PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Patient et al.
Application No. 15/506,847
Filed: 27 Feb 2017
For: IMIDAZO[4,5-C]PYRIDINE DERIVED SSAO INHIBITORS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed July 12, 2021, under 37 CFR 1.182 to withdraw the terminal disclaimers filed July 12, 2019 and June 25, 2020.

The petition has been carefully considered with respect to the grounds for withdrawal of the terminal disclaimers filed July 12, 2019 and June 25, 2020. Moreover, the examiner of record concurs with petitioner insofar as the requested withdrawal.

Accordingly, the terminal disclaimers filed July 12, 2019 and June 25, 2020 are hereby WITHDRAWN and the petition is GRANTED.

Inquiries related to this communication should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions